Citation Nr: 0927372	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  03-29 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the above claim.

In December 2005, the Board remanded this claim for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDING OF FACT

The Veteran has PTSD that is associated with his military 
service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2009); 38 C.F.R. §§ 
3.102, 3.304 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  There is 
no prejudice to the Veteran in deciding the claim at this 
time.  VA has satisfied its duty to notify and assist to the 
extent necessary to allow for a grant of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the DSM-IV, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. §§ 3.304(f); 4.125(a).  

Where the claimed stressor is not related to combat, the 
Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
Veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2008); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board has reviewed the evidence of record and finds that 
the record contains many VA outpatient treatment records 
dated from 2000 to 2005 which diagnose PTSD, as well as a 
February 2009 VA mental disorders examiner's diagnosis of 
PTSD that is in sufficient accordance  with DSM-IV, and based 
on the Veteran's report of stressors he experienced in 
service.  Thus, to the extent this medical evidence indicates 
a current finding of PTSD, the Board finds that the initial 
requirement for a grant of service connection for PTSD has 
been met.  

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  The 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that this is a two-part process.  VA must first 
determine if the evidence supports the existence of an 
alleged stressful event.  This is a factual determination, 
and hence is within the purview of the adjudicative process.  

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must first determine if the Veteran served in 
combat.  Such requirement may be met either by the award o a 
combat citation, or by other supportive evidence.  See  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the Veteran 
meets this test, then his or her lay testimony must be 
accepted as conclusive as to their actual occurrence.38 
U.S.C.A. § 1154 (West 2002); see also Cohen v. Brown, supra.

Initially, there is no indication that the Veteran was 
awarded any combat citations.  Moreover, there is not service 
evidence to demonstrate that the Veteran personally engaged 
in combat.  The Veteran has indicated many stressors 
including enduring rocket and mortar attacks, sniper fire and 
bomb attacks, small gun attacks from February 1969 to August 
1970 (see, statement of January 23, 2001, and statement of 
January 2004), having been wounded by shrapnel in 1969 (see, 
statement of November 2003), and handling killed in action 
(see, statement of January 2004).  Additionally, the Veteran 
has submitted a March 2007 statement from an individual who 
served with him in which it is stated that the Veteran was 
exposed to numerous life threatening situations resulting 
from enemy fire.  While verification of all of these 
stressors has not been accomplished, the Board has carefully 
reviewed the record in its entirety and finds that it 
supports a finding that the Veteran was present in a combat 
zone during service, and that this supports his claim of the 
stressor of exposure to mortar attacks and small arms fire 
during service in Vietnam.  In this regard, a service record 
dated September 17, 1969, regarding DOD military pay, 
documents that the Veteran's command served in the combat 
zone from July 1, 1969 to July 7, 1969; from July 13, 1969 to 
July 21, 1969; from August 29 1969 to August 31, 1969; from 
September 1, 1969 to September 6, 1969; and from September 
10, 1969 to September 21, 1969.  This document specifically 
lists the Veteran as well as other soldiers as being in this 
command at that those times.  Additionally, the statement 
submitted by his service comrade supports this contention.  
Accordingly, the Board finds that the Veteran's reported 
stressor of being exposed to the casualties of war, by way of 
experiencing mortar fire and small arms fire has been 
verified.

The Board also notes that the Veteran has many diagnoses of 
PTSD related to his military service.  (See e.g., VA 
outpatient treatment records dated in February, March and May 
2005).  As well, there is a November 2002 VA report of a 
social worker.  In that medical report, the Veteran's claimed 
stressors were noted, including being under rifle fire and 
mortar rounds.  The social worker diagnosed PTSD, combat and 
childhood related, moderate to severe.  In an addendum that 
same month a VA staff psychiatrist concurred with the 
diagnosis of PTSD related to combat.  Additionally, the 
February 2009 VA mental disorders examiner has found that the 
Veteran has PTSD caused by his military service.  The 
examiner reviewed the Veteran's file, examined the Veteran 
and rendered a diagnosis with a nexus opinion.  Specifically, 
the examiner diagnosed PTSD, chronic severe.  He stated that 
the stressors described by the Veteran and to a large degree 
corroborated by the material within the claims file are of 
sufficient degree of severity to cause PTSD within themselves 
as the primary stressors and/or to aggravate any preexisting 
PTSD symptoms to the extent that it became behavioral, 
attitudinal and spiritual of long-term severity.  

The examiner stated that the symptoms that the Veteran 
described currently and that he has described repeatedly over 
the years that he has had treatment by VA have consistently 
met the criteria that are described in DSM-IV for the 
diagnosis of PTSD.  The examiner also noted that the lay 
statement submitted by the Veteran's sister describing the 
Veteran's behavior and the behaviors noted by the Veteran's 
therapist and noted by his significant other all reflect 
signs consistent with the diagnosis of PTSD as described in 
DSM-IV.  

The VA examiner has thus confirmed that the Veteran's 
exposure to his claimed stressor was sufficient to support a 
diagnosis of PTSD, under the criteria set forth in DSM-IV.  
Therefore, since there is corroborating evidence that the 
Veteran experienced a stressor in service, and such stressor 
has been found to support a diagnosis of PTSD, the Board 
finds that service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


